Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of grand larceny in the third degree (Penal Law § 155.35). Defendant’s valid waiver of the right to appeal encompasses his contention that County Court erred in sentencing him in absentia (see generally People v Jackson, 26 AD3d 781, 781 [2006], lv denied 6 NY3d 849 [2006]). In any event, defendant’s contention lacks merit. The record establishes that defendant waived his right to be present at sentencing, having specifically requested at the plea proceeding that he be permitted to waive his personal appearance at sentencing (see People v Condon, 10 AD3d 811, 812-813 [2004], lv denied 4 NY3d *1115742 [2004]). Present — Scudder, P.J., Fahey, Peradotto, Garni and Valentino, JJ.